Citation Nr: 1203091	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-36 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran moved to Oklahoma during the course of the appeal, and jurisdiction of his appeal was transferred to the RO in Muskogee, Oklahoma.  

In May 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues were remanded by the Board in June 2011 to obtain additional treatment records and to afford the Veteran a VA examination for his hypertension.  A review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A left shoulder disorder, if any, was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

2.  Hypertension was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Hypertension was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in May 2008 complied with VA's duty to notify the Veteran with regards to the issues of service connection for a left shoulder disorder and hypertension.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured an examination in furtherance of his claim for service connection for hypertension.  The Board observes that the June 2011 Remand contained directives to obtain specific private treatment records referred to by the Veteran with regard to his left shoulder.  The Appeals Management Center (AMC) sent the Veteran an Authorization and Consent to Release Information form in order to obtain those records.  However, the Veteran failed to return that form; consequently, the additional private records were not obtained.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

A pertinent VA examination with respect to the claim for service connection for hypertension was obtained in July 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with regard to the issue of entitlement to service connection for hypertension adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board finds that a medical opinion on the question of service connection for a left shoulder disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or that any currently diagnosed left shoulder disorder is related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (e.g., arthritis and hypertension) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	A.  Left Shoulder Disorder

The Veteran contends that he has a left shoulder disorder that is related to his military service.  He testified that he injured his left shoulder while on guard duty by running into a trench when he was stationed at Ft. Leonard Wood in 1967.  He testified that he did not go to sick call for his shoulder or sought any treatment in service.

A review of the Veteran's STRs shows no treatment for, or diagnosis of, any left shoulder disorder.  There is a notation dated in April 1968 that shows that the Veteran complaining of a strained shoulder; however, which shoulder was not identified.  Furthermore, the Veteran did not report how he injured his shoulder.  His August 1968 separation examination revealed clinically normal upper extremities.  In his accompanying report of medical history, the Veteran denied having a painful or "trick" shoulder.  

According to post-service medical records, the Veteran was diagnosed with degenerative joint disease and chronic left arm pain in February 2008.  However, the record is not clear as to whether the diagnosis of degenerative joint disease applied to the Veteran's left shoulder.  Indeed, X-rays taken of the Veteran's left shoulder in March 2008 revealed no significant findings.  The Veteran's VA records dated through March 2011 continue to show a diagnosis of degenerative joint disease; however, it is not clear whether the diagnosis applies to the Veteran's left shoulder.  In none of the Veteran's treatment records did he identify having an in-service injury or a continuity of symptomatology since service.  Also, none of the records contains any opinion indicating a nexus of left shoulder arthritis to the Veteran's military service.  

Based on a review of the evidence, the Board finds that service connection for a left shoulder disorder is not warranted.  Initially, the Board finds that the evidence does not support a finding of diagnosis of a left shoulder disorder.  Although the Veteran's post-service medical records show a diagnosis of degenerative joint disease, the records do not indicate that such diagnosis is applicable to his shoulder.  Of particular significance to the Board in this matter is the fact that X-rays taken of the Veteran's left shoulder in March 2008 showed no significant abnormalities.  No medical evidence conflicts with this finding.  However, even if the Veteran does have a left shoulder disorder, the evidence does not show that it is related to his military service.  The Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his left shoulder actually occurred.  

In reaching this conclusion, the Board acknowledges the Veteran's competent reports that he injured his left shoulder on guard duty.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board is more persuaded by the contemporaneous service evidence that does not show any in-service left shoulder injury and that casts doubt on the Veteran's credibility.  

In this regard, the Board observes that there is a record dated in April 1968 showing complaint of strained shoulder.  However, the record does not indicate that it was the Veteran's left shoulder.  Additionally, the Veteran testified that the injury happened in 1967.  Also, the Veteran testified that the injury occurred at Ft. Leonard Wood, while the April 1968 treatment record appears to show that the treatment occurred in San Francisco as the Army Post Office (APO) number stamped on that record is the same number as an earlier record in August 1967 showing that such number was in San Francisco.  Therefore, the Board finds that the April 1968 notation does not support a finding that the Veteran had a left shoulder injury.  Furthermore, the Veteran himself admitted that he did not seek treatment for his left shoulder in service.  

The Board acknowledges the Veteran's testimony that he did not seek treatment because he thought the pain would go away.  However, in light of the fact that the Veteran sought treatment in service for various ailments including a blister on his lips, back problems, a rash on his legs, a penile lesion, chest pains, and a lacerated finger, the Board finds it questionable that, if the Veteran did indeed incur a left shoulder injury, he would not have sought treatment as he sought treatment for other complaints as opposed to waiting for his left shoulder complaints to "go away."  In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's credibility in reporting a left shoulder injury.

The Board's finding that the Veteran did not in fact incur a left shoulder injury in service is further supported by post-service medical records showing treatment for his left shoulder beginning in 2008.  As discussed above, in none of the records did the Veteran report injuring his left shoulder in service.  Furthermore, none of his treatment records contain an opinion indicating that he has a left shoulder disorder that is related to his military service.  Thus, the Board finds that the onset of any post-service left shoulder disorder did not occur in service.  

In this regard, the Board notes that the Veteran's discharge examination in August 1968 showed clinically normal upper extremities.  Additionally, the Veteran specifically denied having a painful or "trick" shoulder at that time.  The Board finds that the onset of any post-service left shoulder disorder did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing a left shoulder complaints until 2008, four decades after discharge from service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of left shoulder complaints, symptoms, or findings until four decades after the period of active service is itself evidence which tends to show that any left shoulder disorder did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of a left shoulder disorder associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records indicate that any left shoulder disorder is related to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's left shoulder or competent evidence of an association between a diagnosed left shoulder disorder and his active duty, service connection for a left shoulder disorder is not warranted.  

Additionally, the evidence does not show that any diagnosed degenerative joint disease, if pertaining to the left shoulder, was manifest to a degree of 10 percent or more within discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

The Board acknowledges the Veteran's belief that he has a left shoulder disorder that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of a chronic left shoulder disorder in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between a currently-diagnosed left shoulder disorder and the Veteran's active duty, service connection for a left shoulder disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left shoulder disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).
	B.  Hypertension

The Veteran contends that he was diagnosed with hypertension in service.  His STRs show no treatment for, or diagnosis of, hypertension or elevated blood pressure.  A record dated in July 1967 does show that the Veteran's blood pressure was 160/80.  However, there are no other records showing elevated blood pressure.  His discharge examination in August 1968 showed that his blood pressure was 120/80.  In his accompanying report of medical history, the Veteran reported having had high or low blood pressure.  He indicated that he had transient episodes of postural hypotension but that he also had elevated blood pressure at Ft. Lewis one year earlier and no other time.  No diagnosis of hypertension was made.

According to post-service medical records, the Veteran has been diagnosed with hypertension since February 2008.  None of his records contain any opinion indicating that his hypertension is related to his military service, including having an onset during service.

Pursuant to the Board's June 2011 Remand, the Veteran was afforded a VA examination in July 2011.  The Veteran reported that he was diagnosed with hypertension in 1966 but was not treated for hypertension until 2008.  The Veteran reported that he was never treated while on active duty and that he did not seek medical care after discharge from service because he did not like to go to doctors.  He reported that on many occasions over the years when his blood pressure was checked he was told that it was elevated.  The Veteran was unsure of any symptoms related to hypertension but stated that he became light-headed if he bent over or stood quickly from a seated position.  

The examiner noted that, in reviewing the medical records, the Veteran was started on medications in February 2008.  The examiner also noted that, in reviewing the service records, there was a onetime incident of elevated systolic blood pressure of 160/80 of record.  The entrance examination in September 1966 documented blood pressure of 138/84, and the discharge examination of August 1968 documented a blood pressure reading of 120/80.  The discharge examination also documented that the Veteran had transient episodes of postural hypotension two years earlier and that there was a single elevated blood pressure reading at Ft. Lewis one year earlier but at no other time.  A single isolated elevation in systolic pressure does not constitute a diagnosis of hypertension.  The next available blood pressure reading of record was in February 2008.  There was a 40 year span of silent records without evidence of elevated blood pressures or documentation regarding symptomatology consistent with elevated blood pressure.  The examiner noted that there were no long-term cardiovascular complications that would be expected if the Veteran had uncontrolled hypertension for a 40 year period without treatment such as renovascular disease, cerebrovascular disease, or cardiovascular disease. 

The examiner opined that the Veteran's diagnosed hypertension was less likely than not related to his military service.  That opinion was based upon the information as discussed above and the Veteran's contentions.  Although the Veteran contended that his hypertension was diagnosed in service, a single episode of isolated systolic blood pressure does not constitute a diagnosis of hypertension.  In addition, there was a normal blood pressure reading following the single isolated case; his discharge blood pressure was 120/80, which was well within normal.  The examiner also noted that, with the clinical course of hypertension, if left untreated for forty years, one would expect to see multi-organ vascular damage, which was not seen in the Veteran.  

Based on a review of this evidence, the Board finds that service connection for hypertension is not warranted on direct and presumptive bases.  Although the Veteran has been diagnosed with hypertension, the evidence does not show that it is related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his cardiovascular system actually occurred.  In reaching this conclusion, the Board acknowledges that the Veteran's STRs include a record dated in July 1967 showing that the Veteran's blood pressure was 160/80, and also that at his discharge examination in August 1968, the Veteran reported having elevated blood pressure at Ft. Lewis one year earlier.  However, the Veteran has failed to identify a specific injury or disease to his cardiovascular system, and the July 2011 examiner opined that the Veteran did not have hypertension in service.  Therefore, the evidence does not support a finding that in-service incurrence or aggravation of a injury or disease to the Veteran's cardiovascular system actually occurred.

Moreover, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided an opinion that the Veteran's hypertension is related to his military service.  The only medical opinion of record, that of the July 2011 VA examiner, indicates that the Veteran's hypertension is not related to his military service.  That opinion is uncontradicted and is based upon an examination of the Veteran and a review of the Veteran's history, including the pertinent STRs.  

In reaching this conclusion, the Board acknowledges the Veteran's contention that his hypertension was first shown in service.  In this regard, the Board observes that the Veteran's STRs include on instance of elevated blood pressure in July 1967 when it was 160/80.  However, the July 2011 VA examiner opined that a single episode of isolated systolic blood pressure does not constitute a diagnosis of hypertension.  Further, the examiner noted that there was a normal blood pressure reading following the single isolated case; his discharge blood pressure was 120/80, which is well within normal.  Even after noting the Veteran's contentions, the examiner was unable to opine that the onset of the Veteran's hypertension occurred in service.  Indeed, no medical professional has provided such opinion.  

In this regard, the Board notes that the Veteran's discharge examination in August 1968 showed a clinically normal vascular system.  The Board finds that the onset of his post-service hypertension did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing hypertension until 2008, four decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of cardiovascular complaints, symptoms, or findings (to include in particular elevated blood pressure readings) for four decades between the period of active service and a diagnosis of hypertension is itself evidence which tends to show that the Veteran's hypertension did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of hypertension associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records indicate any etiology of the Veteran's hypertension.  Further, as previously discussed herein, the July 2011 VA examiner has opined that the Veteran's hypertension is not related to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's cardiovascular system or competent evidence of an association between his hypertension and his active duty, service connection for hypertension is not warranted.  

Additionally, the evidence does not show that the Veteran's hypertension was manifest to a degree of 10 percent or more within discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

The Board acknowledges the Veteran's belief that his hypertension is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of hypertension in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between the Veteran's hypertension and his active duty, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C.A §5107.
ORDER

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


